FILED
                            NOT FOR PUBLICATION                                JUN 10 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FLOYDELL NUNN, JR.,                              No. 11-56913

              Plaintiff - Appellant,             D.C. No. 2:06-cv-02275-AG-JC

  and
                                                 MEMORANDUM*
MICHAEL ADAM,

              Plaintiff,

  v.

WILLIAM DOWNWARD, individually
and in their official capacity; et al.,

              Defendants - Appellees,

  and

COUNTY OF ORANGE; et al.,

              Defendants.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted March 20, 2013**
                             San Francisco, California

Before: KLEINFELD, LUCERO***, and GRABER, Circuit Judges.



      The district court did not abuse its discretion in calculating the lodestar

amount for the award of attorney’s fees under 42 U.S.C. § 1988(b). It properly

determined reasonable hourly rates and a reasonable number of hours and

“exclude[d] hours ‘that are excessive, redundant, or otherwise unnecessary.’”

McCown v. City of Fontana, 565 F.3d 1097, 1102 (9th Cir. 2009) (quoting

Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). Nor did the district court abuse

its discretion by reducing the award of attorney’s fees because of the “limited

success” and lack of “meaningful public benefit.” Id. at 1103. The “amount [was]

reasonable and the court fully explain[ed] its reasoning,” so there was no abuse of

discretion. Id. at 1102.




        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of
Appeals for the Tenth Circuit, sitting by designation.

                                          2
      The district court did not abuse its discretion by sanctioning Plaintiff’s

counsel. See De Dios v. Int’l Realty & Invs., 641 F.3d 1071, 1076 (9th Cir. 2011).

The record supports the court’s finding that Plaintiff’s counsel acted intentionally

in violating court orders and rules, which justified the court’s use of its inherent

authority to award sanctions. Fink v. Gomez, 239 F.3d 989, 992 (9th Cir. 2001).



      Plaintiff’s opening brief failed to adequately argue the issues of costs and the

motion for judgment as a matter of law, so we need not and do not reach those

issues. Humble v. Boeing Co., 305 F.3d 1004, 1012 (9th Cir. 2002).



      AFFIRMED.




                                           3